IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kennedy House, Inc.,                     :
                         Appellant       :
                                         :
            v.                           :   No. 1263 C.D. 2015
                                         :   Argued: May 12, 2016
Philadelphia Commission on               :
Human Relations                          :



BEFORE: HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE DAN PELLEGRINI, Senior Judge



OPINION BY
JUDGE COHN JUBELIRER                         FILED: July 11, 2016


      Kennedy House, Inc. (Kennedy House) appeals from a June 12, 2015 Order
of the Court of Common Pleas of Philadelphia County (common pleas) denying its
statutory appeal from a decision of the Philadelphia Commission on Human
Relations (Commission).      The Commission concluded that Kennedy House
violated Section 9-1108 of the Philadelphia Fair Practice Ordinance (Ordinance)
when it denied Jan Rubin’s request for a housing accommodation in the form of a
waiver of its no-dog policy. On appeal to this Court, Kennedy House argues that
common pleas erred by finding a sufficient nexus between Ms. Rubin’s disability
and the support provided by her dog, and that the Commission’s findings were not
based on substantial evidence. For the reasons that follow, we reverse.
I.    BACKGROUND
      Ms. Rubin is 61 years of age and suffers from: “(1) degenerative disc
disease at multiple levels of her spine; (2) spinal stenosis at multiple levels of her
spine; (3) fibromyalgia; (4) chronic pain; and (5) central nervous system sleep
apnea.” (Commission Decision, Findings of Fact (FOF) ¶ 13.) Ms. Rubin’s
conditions affect her mobility and “limit her ability to stand to about [10] to [15]
minutes, and her ability to sit to a maximum of [20] to [30] minutes before the pain
becomes significant.” (FOF ¶ 14.) Ms. Rubin finds it difficult to cook for herself
or climb stairs. (Id.) Her conditions have “significantly worsened over the past
two years,” and she “can no longer work.” (FOF ¶¶ 15-16.) Her conditions and
the pain from which she suffers “often make[s] it difficult for her to order her day,
to get out of bed, to remember to take her medications, and [to] do other simple
tasks such as to take a shower, comb her hair[,] and get dressed.” (FOF ¶ 21.) To
assist her in everyday life, Ms. Rubin employs two part-time caregivers and is
assisted by her 10- or 11- year-old Plott Hound named Mira. (FOF ¶¶ 12, 18, 22.)
“Mira does not have special training and is a stay-at-home animal that does not
accompany Ms. Rubin to places of public accommodation.” (FOF ¶ 24.)
      Kennedy House “is a residential cooperative building” consisting of
approximately 559 apartments in Philadelphia. (FOF ¶¶ 28-29.) Kennedy House
has a no-dog policy, but allows other small pets such as cats, caged birds, and fish.
(FOF ¶ 30.)     Ms. Rubin submitted an application to join the cooperative at
Kennedy House and to purchase a unit on February 1, 2011. (FOF ¶ 31.) Ms.
Rubin indicated on her application that she requires a “service dog.” (FOF ¶ 32;
Application, R.R. at 162.)        Upon receipt of Ms. Rubin’s application, a
representative of Kennedy House asked Ms. Rubin “to have a licensed professional


                                          2
write a letter attesting to [her] need for an accommodation.” (FOF ¶ 33.) Ms.
Rubin submitted a March 10, 2011 letter written by Craig Wynne, M.D., her
primary care physician, that stated: “[Ms.] Rubin has multiple medical issues that
affect her mobility. She benefits from the support of a service dog. She currently
has a dog that serves this role for her. Please consider allowing [Ms. Rubin] to
keep the dog. Loss of this animal would impair her ability to function.” (R.R. at
154.)     Approximately one month later, Kennedy House sought additional
information on the requested accommodation and asked Ms. Rubin to complete
and submit a certification form provided to her by Kennedy House. (FOF ¶ 38.)
The two-page form sought Dr. Wynne’s certification that Ms. Rubin qualifies as an
individual with a disability as defined by “federal civil rights laws,” and that the
requested accommodation “is consistent with her needs associated with her
disability.” (Certification Form, Rubin Ex. 3.) The form stated in bold letters:
“IMPORTANT: Do NOT reveal the specific NATURE OR SEVERITY of the
individual’s disability.” (Id.) Dr. Wynne signed the forms and certified that Ms.
Rubin is disabled and that the requested accommodation “is consistent with her
needs associated with her disability.” (Id.)
        A unit became available in October 2012, and Ms. Rubin entered into an
agreement to purchase said unit. (FOF ¶ 39.) Subsequently, Kennedy House
asked Ms. Rubin to attend a Membership Committee, which is a mandatory part of
the application process for all applicants to Kennedy House. (FOF ¶¶ 41-42.) At
the meeting, which she attended without Mira, Ms. Rubin was asked whether Mira
was specially trained and how Mira assisted her with her disability. (FOF ¶ 41.)
Ms. Rubin explained that Mira is not specially trained, but stays at home and



                                          3
assists Ms. Rubin “in ordering her day, and in remembering when to take
medications, eat meals and get up and out of bed.” (FOF ¶ 43.)
      “Shortly after the membership meeting, the Board of Directors of Kennedy
House voted to deny Ms. Rubin’s application.” (FOF ¶ 45.) In a letter dated
January 22, 2013, explaining its decision, the Board of Directors stated:

      You requested a reasonable accommodation exception to the
      [Kennedy House] “no[-]dog policy” to allow you to have your dog at
      the Kennedy House.
            The Board has reviewed your application and request under
      applicable [Kennedy House] rules and federal law, and has
      determined that it does not comply with the applicable requirements.
      Therefore, the Board has voted to deny your application.

(Denial Letter, Rubin Ex. 5.)      The unit Ms. Rubin sought to purchase was
subsequently sold to another buyer. (FOF ¶ 50.)


II.   ADJUDICATION IN THE COMMISSION
      Ms. Rubin filed a Complaint with the Commission asserting housing
discrimination on the basis of Kennedy House’s failure to reasonably
accommodate her disability. (Compl. ¶¶ 8-39.) Therein, Ms. Rubin alleged that
Mira “is a companion dog.” (Compl. ¶ 13 (emphasis added).) “When I am not
able to leave the house for long periods of time, my companion dog gives me
emotional support. . . . My companion dog reminds me to wake up, eat meals, and
go to sleep when required.” (Compl. ¶ 13.) Ms. Rubin further alleges that her
request for accommodation was reasonable because “my companion dog would
always be on a leash[,] . . . would avoid elevator cars with other residents[,] . . .
would exit through the rear entrance instead of the lobby[, and p]ublic and private
areas would be kept clean and odor free.” (Compl. ¶ 35.) Ms. Rubin’s Complaint

                                         4
sought compensatory and punitive damages, costs, and an order that Kennedy
House provide training on discrimination laws. (Compl. ¶¶ 36-39.)
      Upon review of the Complaint and Kennedy House’s Answer thereto, the
Commission found that probable cause existed as to a finding of housing
discrimination and a hearing was held on March 21, 2014, where Ms. Rubin;
Stephen C. Meister, DVM, Mira’s veterinarian; and James Giblin, General
Manager of Kennedy House; testified. At the hearing, Ms. Rubin was granted
leave to amend the Complaint to include a request for an order requiring Kennedy
House to grant Ms. Rubin “the right to purchase a unit equivalent to the one which
she” was denied and to accept Mira “as a reasonable accommodation necessitated
by her disability.” (R.R. at 66-67.)
      Ms. Rubin testified to the facts discussed above and as follows.1 Prior to her
disability she worked 60 to 80 hours a week for almost 30 years. Upon the onset
of her disability, Ms. Rubin found herself with nothing to do and content to stay in
bed all the time.      Mira helps her order her life, and reminds her to take
medications, eat meals, and when to get up. Ms. Rubin does not walk Mira often.
Mira is normally walked twice a day by other people. Yet, the times Ms. Rubin is
forced to walk Mira is the only time she gets out of her house other than doctor
appointments.
      At the Kennedy House mandatory Membership Committee meeting, when
Ms. Rubin was asked whether Mira would be on a leash, whether she had her shots
and tags, she responded that Mira “had a city license and was always on a leash.
And as an accommodation to the building, [Ms. Rubin would] only use the service

      1
         Ms. Rubin’s testimony at the March 21, 2014 hearing of the Commission is found at
pages 78-125 of the Reproduced Record.

                                            5
elevator and . . . only access the building through the rear, so that any dirt that
[Mira] might drag in would be kept outside or in a service area.” (Id. at 102.) Ms.
Rubin also agreed to only use elevators with Mira when no other person was on the
elevator.
       On cross-examination, Ms. Rubin testified that she obtained Mira from a
rescue prior to her disability, though she did have some mobility restraints at the
time and that Mira has no special training. When asked whether Mira performs
any tasks that help with her mobility issues, Ms. Rubin responded: “[n]o, that is not
why she is here.” (Id. at 112.) According to Ms. Rubin, “[Mira] has a timing thing
that goes off in her and she reminds me what I am supposed to be doing.” (Id.)
With regard to the nature of her disability, Ms. Rubin stated that “[t]he physical
nature of what is wrong with me very often makes it difficult to [get out of bed and
take medications] and [to] remember to do them because the pain is so
excruciating.” (Id. at 113.) Ms. Rubin further testified that she has not been
diagnosed with a mental disability or psychological condition. Upon Kennedy
House’s request, Ms. Rubin asked Dr. Wynne to write a letter to Kennedy House
regarding her disability and the importance of Mira. Ms. Rubin could not recall
whether she asked Dr. Wynne to refer to Mira as a service dog. She did not ask
Dr. Wynne to testify at the hearing because she assumed that Dr. Wynne could not
discuss her physical condition in an open forum.
       Dr. Meister testified that he is a licensed veterinarian and has been Mira’s
veterinarian since 2007 or 2008 and currently sees Mira at Ms. Rubin’s house.2
Dr. Meister testified that, based on his personal observation, Ms. Rubin’s disability

       2
        Dr. Meister’s testimony at the March 21, 2014 hearing of the Commission is found at
pages 67-78 of the Reproduced Record.

                                            6
has significantly worsened between 2008 and 2013. Dr. Meister further testified
that Mira and Ms. Rubin have a very close relationship where Mira tells Ms. Rubin
“what to do in normal situations” and “lets her know when she needs to go out and
when she needs to be consoled.” (Id. at 72.) On cross-examination, Dr. Meister
admitted that he cannot offer a medical opinion as to Ms. Rubin’s disability or the
sort of treatment that would benefit Ms. Rubin, including whether a dog is
necessary to manage her disability. He stated that he was simply providing his
“observations of her increasingly worse disability, which I feel fully qualified to
discuss.” (Id. at 77.)
      Mr. Giblin testified on behalf of Kennedy House as follows.3                 Every
applicant that wishes to purchase a unit in Kennedy House must first meet with the
Kennedy House Membership Committee, which then makes a recommendation to
the Kennedy House Board of Directors. It is the Board of Directors that makes the
final decision to accept or deny an application. Mr. Giblin first met Ms. Rubin at
the Membership Committee meeting where Ms. Rubin told him that Mira was a
companion dog that never leaves her home.               The Membership Committee
recommended that the Board deny the application “because of the inconsistencies”
in “the reasonable accommodation requested.” (Id. at 135.) According to Mr.
Giblin: “We are a no-dog building. There are pets permitted, like cats, caged
birds, or fish and there is no other service animal or dog in the building and my
recommendation was to deny the application. The Membership Committee did the
same, and the Board moved to deny the application.” (Id.) On cross-examination,
Mr. Giblin stated that it was his understanding that a reasonable accommodation in

      3
        Mr. Giblin’s testimony at the March 21, 2014 hearing of the Commission is found at
pages 129-141 of the Reproduced Record.

                                            7
the form of an assistance animal would only be required under the law when a dog
is specially trained to assist a disabled person. Mr. Giblin never asked Ms. Rubin
about her disability, but understood from Ms. Rubin’s application that she needed a
dog to address mobility issues.
       Upon review of the evidence, the Commission found all the testimonies
credible. (FOF ¶ 52.) The Commission began its reasoning by concluding that the
Ordinance is applicable because Kennedy House is a “Housing Accommodation”
within the meaning of Section 9-1102 of the Ordinance. (Commission Decision,
Conclusions of Law (COL) ¶ 59.)4 Section 9-1108(1) of the Ordinance provides:
“It shall be an unlawful housing and real property practice to deny or interfere with
the housing accommodation, commercial property or other real property
opportunities of an individual or otherwise discriminate based on his or her . . .
disability . . .” Phila. Code § 9-1108(1). The Ordinance defines discrimination as:

       Any direct or indirect practice of exclusion, distinction, restriction,
       segregation, limitation, refusal, denial, differentiation or preference in
       the treatment of a person on the basis of actual or perceived . . .
       disability . . . or other act or practice made unlawful under this
       Chapter or under the nondiscrimination laws of the United States
       or the Commonwealth of Pennsylvania.



       4
           A “Housing Accommodation” is defined by the Ordinance as:

       Any building, structure or portion thereof which is used or occupied or is
       intended, arranged or designed to be used or occupied as the home residence or
       sleeping place of one or more individuals, groups, or families, and any vacant
       land offered for sale or lease or held for the purpose of constructing or locating
       thereon any such building, structure or portion thereof.

Phila. Code § 9-1102(n).

                                               8
Phila. Code § 9-1102(1)(e) (emphasis added).
       Finding no precedent directly on point, the Commission viewed the case as
one of first impression and interpreted the meaning of Section 9-1108(1) of the
Ordinance by looking to Section 804(f) of Title VIII of the federal Civil Rights Act
of 1968, commonly referred to as the Fair Housing Act (FHA), 42 U.S.C. §
3604(f).5     (COL ¶ 62.)        Section 804(f) of the FHA makes it unlawful to
discriminate in the sale or rental of a dwelling against a person based on a
disability.6 42 U.S.C. § 3604(f)(1), (2). Discrimination under Section 804(f) of the
FHA includes “a refusal to make reasonable accommodations in rules, policies,
practices, or services, when such accommodations may be necessary to afford such
person equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B).
       While noting that the Ordinance does not explicitly require a Housing
Accommodation to provide a reasonable accommodation for disabled persons, the
Commission        concluded       that    because      the    Ordinance       references      the
nondiscrimination laws of the United States or the Commonwealth of Pennsylvania
and the FHA requires reasonable accommodations “when such accommodations
may be necessary to afford such person equal opportunity to use and enjoy a
dwelling,” the Ordinance prohibits refusal of reasonable accommodations. (COL

       5
           The original FHA did not include provisions addressing discrimination based on a
disability. However, Section 6(a) of the Fair Housing Amendment Act of 1988 amended Title
VIII of the Civil Rights Act of 1968, 42 U.S.C. §§ 3601-3631, by adding subsection 804(f)
prohibiting discrimination based on disability.
         6
           Reflecting the times in which it was enacted, the FHA refers to discrimination based on
“handicap” rather than “disability.” “Disability scholars, however, generally prefer the term
‘disability’ to handicap, and the Americans with Disabilities Act . . . , 42 U.S.C. §§ 12101–12213
. . . , reflects that preference.” Bhogaita v. Altamonte Heights Condo. Ass’n, Inc., 765 F.3d
1277, 1285 n.2 (11th Cir. 2014). For this reason, we elect to use “disability” instead of handicap
when possible.



                                                9
¶¶ 60-63, 66-67 (quoting 42 U.S.C. § 3604(f)(3)(B)).) Upon review of applicable
case law and guidance from the U.S. Department of Housing and Urban
Development (HUD), the Commission further concluded that “under Section 9-
1108(1) of the . . . Ordinance, a reasonable accommodation in the housing context
includes not only specially trained ‘service animals’ but also ‘assistance animals.’”
(COL ¶ 87.)
      The Commission applied the test used by the United States Court of Appeals
for the Third Circuit (Third Circuit) to analyze reasonable accommodations
challenges under the FHA in Lapid-Laurel, L.L.C. v. Zoning Bd. of Adjustment of
Twp. of Scotch Plains, 284 F.3d 442 (3d Cir. 2002). There, the Third Circuit held
that “the [complainant] bears the initial burden of showing that its requested
accommodations are ‘necessary to afford [disabled] person[s] [an] equal
opportunity to use and enjoy a dwelling’ . . . at which point the burden shifts to the
defendant to show that the requested accommodations are unreasonable.” (COL ¶
94 (quoting Lapid-Laurel, 284 F.3d at 446) (emphasis added).)            In assessing
whether Ms. Rubin met her initial burden, the Commission reasoned:

      (89) Of course, an accommodation is only “necessary” if there is a
      nexus between the requested accommodation and the individual’s
      disability, as the person with a disability who is requesting the
      assistance animal must demonstrate a disability-related need for the
      animal. That is, the animal [must] work, provide assistance, perform
      tasks or services for the benefit of a person with a disability, or
      provide emotional support that alleviates one or more of the identified
      symptoms or effects of a person’s existing disability.

      (90) Kennedy House maintains that there is no nexus between Ms.
      Rubin’s physical mobility disabilities and the emotional support the
      dog provides. Kennedy House argues that while Ms. Rubin’s dog
      may contribute to her emotional well-being, she has no psychological


                                         10
      or mental health impairments, and the dog purportedly does not assist
      her with the physical disabilities she does have.

      (91) The Commission disagrees with Kennedy House’s position
      regarding the lack of a nexus between Ms. Rubin’s disability and the
      dog’s assistance. Ms. Rubin has a physical disability that causes her
      significant chronic pain, affects her ability to lead a normal and
      orderly life and take care of herself, and causes social isolation. Her
      dog substantially aids her, by forcing her to have a more ordered life,
      by being demanding of her, by reminding her to take her medications,
      eat meals, get up and out of bed and otherwise reminding Ms. Rubin
      what she is supposed to be doing at any given time. Although the dog
      Mira is usually walked by other people, Ms. Rubin also occasionally
      walks her, allowing Rubin to “sometimes get[] to see [her] neighbors
      and get a bit of fresh air.”

      (92) The nexus between Ms. Rubin’s disability and the dog’s
      assistance is also supported by her doctor’s statement. Ms. Rubin’s
      primary care physician, Dr. Wynn[e] attested that the accommodation
      requested by Ms. Rubin – allowance of her dog despite Kennedy
      House’s no-dog policy – “is consistent with her needs associated with
      her disability.”

      (93) Thus, the record clearly establishes a nexus between the
      requested accommodation and Ms. Rubin’s disability, as the dog
      Mira, “alleviates one or more identified symptoms or effects of [Ms.
      Rubin’s] disability.”

(COL ¶¶ 89-93 (citations and parentheticals omitted).) The Commission therefore
concluded that Ms. Rubin “carried her burden and the burden shifted to Kennedy
House to show that waiving its ‘no-dog’ rule for Ms. Rubin would be
unreasonable.” (COL ¶ 94.) Finding that Kennedy House provided no evidence
relevant to the question of whether the accommodation would be unreasonable, the
Commission concluded that Kennedy House did not satisfy its burden and further
concluded that the requested accommodation “is also reasonable in that it will cost
Kennedy House nothing to provide, and no changes or construction to the building


                                        11
would need to be made.” (Id.) Accordingly, the Commission held that Kennedy
House violated Section 9-1108(1) of the Ordinance and ordered Kennedy House to

      immediately place Ms. Rubin at the top of the waiting list, in the same
      position in the application process she was in November 2012, before
      the [u]nit she sought to purchase became available, and shall grant a
      waiver to its no-dog policy, permitting Ms. Rubin to keep an
      assistance animal, as a reasonable accommodation to Ms. Rubin’s
      disability.


(COL ¶ 101.) The Commission assessed no compensatory or punitive damages on
the basis that the case addressed an issue of first impression and Kennedy House’s
defense was made in good faith. (COL ¶ 102.)
      Kennedy House appealed to common pleas, which adopted the decision of
the Commission as its own and held that the Commission’s conclusions were based
upon substantial evidence of record. This appeal followed.7




      7
          Our scope of review where the trial court did not take its own evidence is:

      limited to a determination of whether there was a violation of constitutional
      rights, an error of law, or . . . the findings of fact necessary to support the
      adjudication are supported by substantial evidence. The task of weighing the
      evidence, both direct and circumstantial, to credit and discredit testimony, to draw
      inferences and make ultimate findings of fact as to whether a violation of the
      [Philadelphia] Code occurred is for the Commission. In addition, judicial
      discretion may not be substituted for administrative discretion, absent bad faith,
      fraud, capricious action or abuse of power by the Commission.

City of Pittsburgh Comm’n on Human Relations v. DeFelice, 782 A.2d 586, 589 (Pa. Cmwlth.
2001) (citations omitted).

                                                12
III.   ISSUES RAISED ON APPEAL
       On appeal, Kennedy House argues that common pleas erred by finding a
sufficient nexus between Ms. Rubin’s physical limitations and the support
provided by Mira. According to Kennedy House, a proposed accommodation is
not necessary if it does not provide “‘direct amelioration of a disability’s effect . . .
.’” (Kennedy House’s Br. at 15 (quoting Wisconsin Cmty. Servs., Inc. v. City of
Milwaukee, 465 F.3d 737, 749 (7th Cir. 2006)).) Kennedy House acknowledges
that Ms. Rubin suffers from a disability that limits her mobility; however, it argues
that Mira does not provide Ms. Rubin with assistance related to Ms. Rubin’s
mobility and submits that Ms. Rubin conceded this point in her testimony to the
Commission. According to Kennedy House, common pleas misapplied the law by
requiring an accommodation that provides Ms. Rubin with psychological or
emotional support when Ms. Rubin has no psychological or emotional disability.
Relatedly, Kennedy House argues that in holding that the Ordinance requires it to
provide an accommodation to disabled individuals to keep animals that only have
“some relation to their disability,” common pleas and the Commission created new
law and applied it to Kennedy House retroactively. (Kennedy House’s Br. at 23.)
       Kennedy House further argues that the Commission’s findings, as adopted
by common pleas, are not supported by substantial evidence. Kennedy House
contends that the Commission improperly relied upon the testimony of Dr. Meister,
a veterinarian, in determining that sufficient nexus was established between Ms.
Rubin’s disability and the services provided by Mira. Dr. Meister unequivocally
stated in his testimony that he was not qualified to offer an opinion as to the
medical treatments or assistance necessary to alleviate or treat Ms. Rubin’s
disability.


                                           13
       Amici Curiae, four residents of Kennedy House, submitted a brief in support
of themselves and other similarly situated residents of Kennedy House. Amici
argue that because Ms. Rubin’s Complaint was brought under the Ordinance,
federal and state precedent addressing the FHA is irrelevant. Amici assert that
because the “reasonable accommodation” requirement of the FHA does not apply
to the Ordinance, the Commission should not have required Kennedy House to
submit evidence that the accommodation requested was unreasonable.                     Amici
further argue, based largely on facts outside the record, that even if the FHA
applies, the accommodation ordered by the Commission is unreasonable because
allowing a waiver of the no-dog policy will endanger the health and welfare of
Kennedy House residents.


       A.     Arguments by Amici Curiae
       Initially, Ms. Rubin has objected to our consideration of amici’s arguments
in her brief to this Court. (Ms. Rubin’s Amended Br. at 19.) Pursuant to Rule
531(a) of the Pennsylvania Rules of Appellate Procedure, Pa. R.A.P. 531(a),
“[a]nyone interested in the questions involved in any matter pending in an
appellate court, . . . although not a party, may, without applying for leave to do so,
file a brief amicus curiae in regard to those questions.” (Emphasis added.)
However, “amicus briefs cannot raise issues not set forth by the parties” and this
Court cannot consider evidence that was never made part of the official record.
Banfield v. Cortés, 110 A.3d 155, 172 n.14 (Pa. 2015).8                   Much of amici’s

       8
         As discussed above, the Commission concluded that Kennedy House did not meet its
burden to produce evidence that the requested accommodation was unreasonable. Amici attempt
to meet the burden by submitting facts and arguments. Amici argue that the failure to raise the
issues below is excusable because counsel for Kennedy House was appointed by Kennedy
                                                                              (Continued…)
                                              14
arguments rely on facts and raise issues that were not part of the record or set forth
by the parties. Thus, we cannot consider amici’s arguments. However, this Court
is mindful that those who reside in the 559 apartments in Kennedy House have an
interest in their safety, security, and quiet possession of their home. (R.R. at 132.)
One way the law tries to balance these competing interests is by requiring that an
accommodation be reasonable as well as necessary.


       B.     Kennedy House’s Appeal
       The parties have narrowed the issues that are actually before us. Kennedy
House does not dispute that Ms. Rubin is disabled within the meaning of the
Ordinance, that the relevant provisions of the FHA apply, that refusing to sell the
unit to Ms. Rubin due to her disability would violate the Ordinance, and that
Kennedy House is required by the Ordinance to offer Ms. Rubin a reasonable


House’s insurance company and did not involve the residents. Further, amici argue that the
failure to put forth proof on the reasonableness of the proposed accommodation is excusable
because “[c]ounsel was blind-sided when the Commission re-wrote the [O]rdinance, and
engrafted a relatively recent development in disability law – equating ‘comfort dogs’ with
‘service dogs.’” (Amici’s Br. at 15.) We disagree with amici that Kennedy House’s decision to
not offer evidence on the unreasonableness of the accommodation is excusable. Kennedy House
was not unaware of the applicability of the FHA, and Kennedy House’s proposed conclusions of
law filed with the Commission addresses the relevant provisions of the FHA, HUD guidance,
and case law addressing the reasonableness requirements of the FHA. (R.R. at 185-88.) To the
extent Kennedy House felt “blind-sided” by the Commission’s reasoning, it should have raised
that issue to common pleas, which it did not. (See Brief of Kennedy House to common pleas at
8, C.R. at Item 10 (stating that it “does not dispute the Commission’s reliance on the [FHA] (and
HUD’s interpretation thereof)”).) Although we appreciate that the residents wish Kennedy
House had presented evidence of the alleged inadequate number of elevators for the building, the
long wait times for elevators, the elderly population of residents in the building, many of whom
have disabilities that are incompatible with a large, untrained dog, and other facts they believe
support the unreasonableness of the accommodation ordered, Kennedy House did not present
this evidence, and we therefore are precluded from considering it in this case.

                                               15
accommodation prior to denying her application if such accommodation is
“necessary to afford [Ms. Rubin] equal opportunity to use and enjoy a dwelling.”
42 U.S.C. § 3604(f)(3)(B). The dispute centers on two questions: (1) whether Ms.
Rubin established that the requested accommodation was necessary to provide her
with an equal opportunity to use and enjoy the unit, that is, whether there is a
sufficient nexus between her disability and the assistance provided by her dog; and
(2) whether the Commission’s findings are supported by substantial evidence.


            1.    Whether the accommodation is necessary.
      The FHA requires that an accommodation be offered to persons with
disabilities if the accommodation “is (1) reasonable and (2) necessary to (3) afford
[disabled] persons an equal opportunity to use and enjoy housing.” Lapid-Laurel,
284 F.3d at 457 (quoting Bryant Woods Inn, Inc. v. Howard Cty., Md., 124 F.3d
597, 603 (4th Cir. 1997)).       Federal courts have interpreted the necessary
requirement of the FHA as “meaning that, without the accommodation, the
[complainant] will be denied an equal opportunity to obtain the housing of her
choice.” Wisconsin Cmty. Servs., 465 F.3d at 749; see also Smith & Lee Assoc.,
Inc. v. City of Taylor, Mich., 102 F.3d 781, 795 (6th Cir. 1996) (holding that
complainants “must show that, but for the accommodation, they likely will be
denied an equal opportunity to enjoy the housing of their choice”). In other words,
in order to satisfy the necessary element of the FHA, a complainant must
demonstrate “a direct linkage between the proposed accommodation and the ‘equal
opportunity’ to be provided . . . .” Bryant Woods Inn, 124 F.3d at 604. “[I]f the
proposed accommodation provides no direct amelioration of a disability’s effect,
it cannot be said to be ‘necessary.’” Id. (emphasis added).


                                        16
       As it relates to whether the use of an animal to assist with a disability is a
reasonable accommodation, HUD issued an interpretative rule in October of 2009
that states:

       in the case of assistance/service animals, an individual with a
       disability must demonstrate a nexus between his or her disability
       and the function the service animal provides. The Department’s
       position has been that animals necessary as a reasonable
       accommodation do not necessarily need to have specialized training.
       Some animals perform tasks that require training, and others provide
       assistance that does not require training.

Pet Ownership for the Elderly and Persons With Disabilities, 73 FR 63834-01
(HUD Interpretive Rule) (emphasis added). HUD further explained the obligations
of housing providers in a 2013 notice to its regional and field offices where it
stated:

       The reasonable accommodation provisions of [the FHA and HUD’s
       regulations] must be considered in situations where persons with
       disabilities use (or seek to use) assistance animals in housing where
       the provider forbids residents from having pets or otherwise imposes
       restrictions or conditions relating to pets and other animals.

       An assistance animal is not a pet. It is an animal that works,
       provides assistance, or performs tasks for the benefit of a person with
       a disability, or provides emotional support that alleviates one or more
       identified symptoms or effects of a person’s disability. Assistance
       animals perform many disability-related functions, including but not
       limited to, guiding individuals who are blind or have low vision,
       alerting individuals who are deaf or hard of hearing to sounds,
       providing protection or rescue assistance, pulling a wheelchair,
       fetching items, alerting persons to impending seizures, or providing
       emotional support to persons with disabilities who have a disability-
       related need for such support.         For purposes of reasonable
       accommodation requests, neither the [FHA] nor [HUD’s regulations]
       requires an assistance animal to be individually trained or certified.

                                         17
      While dogs are the most common type of assistance animal, other
      animals can also be assistance animals. . . .

      Housing providers may ask individuals who have disabilities that are
      not readily apparent or known to the provider to submit reliable
      documentation of a disability and their disability-related need for
      an assistance animal.


Service Animals and Assistance Animals for People with Disabilities in Housing
and HUD-Funded Programs, HUD Fair Housing and Equal Opportunity Notice
2013-01 (HUD Notice) at 2-3 (emphasis added).
      Kennedy House argues that Ms. Rubin has not demonstrated a sufficient
nexus between Mira and Ms. Rubin’s disability. Kennedy House asserts that the
services Mira provides to Ms. Rubin may alleviate a psychological disability, about
which there is no medical documentation and Ms. Rubin has stated she does not
have, but Mira does not alleviate Ms. Rubin’s documented disability related to her
mobility.   In support of its argument, Kennedy House first cites to Smith v.
Powdrill, No. CV 12-06388 DDP RZx, 2013 WL 5786586, at *6 (C.D. Cal. Oct.
28, 2013), involving a claim under the FHA where the complainant sought a
waiver of the defendant’s no-pet rule as an accommodation for her disability. As
in this case, the complainant there asserted that her companion dog helped her keep
“a regular routine of caring for [her]self, motivates [her] to get out of bed, clean,
maintain relationships with friends and family, and to exercise.”            Id. at *1.
However, the complainant there suffered from various mental disabilities that
inhibited her “ability to take care of herself, get out of bed, interact with others and
remain focused.” Id. at *5. The complainant’s psychiatrist wrote a letter to the
defendants requesting an exception to the no-pet rule and informed the defendants
that “[d]ue to [the complainant]’s psychiatric condition, having a companion

                                          18
animal would be ... necessary for her continued stabilization.” Id. at *6. The court
concluded that the complainant met her burden to establish that the reasonable
accommodation was necessary. Kennedy House interprets Smith as showing that
caring for oneself and keeping a regular routine are related to a psychological
disability and that an accommodation may be necessary if the animal provides
assistance directly related to that disability. Kennedy House argues that since Ms.
Rubin’s disability is physical and not psychological, and Mira provides no
assistance to Ms. Rubin related to her physical disability, no nexus can be
established.
       Kennedy House also relies on Nason v. Stone Hill Realty Ass’n, No.
961591, 1996 WL 1186942, at *3 (Mass. Super. May 6, 1996) as further
demonstrating how the courts interpret and apply the requirement of a nexus
between the disability and the disability-related need for the assistance animal. In
Nason, the Superior Court of Massachusetts,9 did not grant a preliminary
injunction to stop the defendant from evicting a complainant with multiple
sclerosis (MS) from her apartment for violating the defendant’s no-pet policy. Id.
at *1. The complainant took in her sick mother’s cat when her mother turned ill
and was no longer able to care for herself or her cat. Id. After her mother died, the
complainant kept the cat for herself and alleged that it assisted her with her MS.
The defendant demanded that the cat be removed from the premises, and the
complainant sought relief under the FHA and Massachusetts law. The court found
that the complainant did not show “a substantial likelihood of proving that


       9
          The Superior Court of Massachusetts, like this Court, is a state-wide court with both
original and appellate jurisdiction. See Mass. Gen. Laws Ann. ch. 212, §§ 1-14. Nason was
heard in the Superior Court’s original jurisdiction.

                                              19
maintaining possession of the cat is necessary due to her [disability].” Id. at *3.
The court looked to whether the complainant provided evidence of a clear nexus
between her MS and the need for the cat by assessing an affidavit from the
complainant’s neurologist that stated that removal of the cat would lead to
“increased symptoms of depression, weakness, spasticity and fatigue.” Id. The
court concluded:

      [T]he affidavit does not demonstrate that such symptoms are treatable
      solely by maintaining the cat or whether another more reasonable
      accommodation is available to address [the complainant’s] symptoms.
      For example, the affidavit fails to illustrate how the presence of the
      cat, as opposed to some other therapeutic method such as chemical
      therapy, is essential or necessary to treating her symptoms.

      This is not to say that there could be a basis on a fully developed
      record for a finder of fact to determine that keeping the cat is
      necessary given [the complainant’s disability]. However, the record
      before the court fails to clearly demonstrate the nexus between
      keeping the cat and her handicap sufficient to warrant the court to
      intervene at this juncture of the litigation. The court will not assume
      or guess as to the nature of the connection between the cat and [the
      complainant’s disability].


Id. Kennedy House argues that like the complainant in Nason, the note from Ms.
Rubin’s physician did not establish a nexus between that disability and the
assistance that Mira provides. The note from Dr. Wynne addressed Ms. Rubin’s
mobility disability, and there is no evidence that Mira’s assistance is related to Ms.
Rubin’s mobility.


             2.     Discussion
      The difficulty presented is distinguishing between a disability-related need
for an assistance animal and a beloved, and intuitive, pet. As described in the

                                         20
HUD Notice, “[a]n assistance animal is not a pet. It is an animal that works,
provides assistance or performs tasks . . . or provides emotional support that
alleviates one or more identified symptoms or effects of a person’s disability.”
HUD Notice at 2.         The distinction may be difficult to draw in some cases.
However, based on the language in HUD’s Interpretive Rule, and the cases, it is
the burden of the individual with the disability to demonstrate a nexus between his
or her disability and the function the service animal provides or, in other words, a
connection to the disability-related assistance provided by the assistance animal.
Under the specific facts in this case, we agree with Kennedy House that Ms. Rubin
has not sufficiently met her burden of demonstrating a nexus between her disability
and the assistance provided by Mira.
       Where the nature of a disability and the need for disability-related assistance
is apparent from the nature of the disability, no medical information is required.
See HUD Notice at 4 (stating that “persons who are blind or have low vision may
not be asked to provide documentation of their disability or their disability-related
need for a guide dog”).10 However, where the nature of the disability and the need



       10
          However, there may be times when the disability is apparent, but the need for the
assistance animal is not. A Joint Statement by the Department of Justice and HUD provides the
following example.

       A rental applicant who uses a wheelchair advises a housing provider that he
       wishes to keep an assistance dog in his unit even though the provider has a “no
       pets” policy. The applicant’s disability is readily apparent but the need for an
       assistance animal is not obvious to the provider. The housing provider may ask
       the applicant to provide information about the disability-related need for the dog.

Reasonable Accommodations Under the Fair Housing Act, Joint Statement of the Department of
Housing and Urban Development and the Department of Justice, May 17, 2004, ¶ 17, Example 2.

                                               21
for disability-related assistance is not apparent, medical information can be
required. According to joint guidance from the Department of Justice and HUD:

       A housing provider may not ordinarily inquire as to the nature and
       severity of an individual’s disability. . . . However, in response to a
       request for a reasonable accommodation, a housing provider may
       request reliable disability-related information that (1) is necessary to
       verify that the person meets the Act’s definition of disability (i.e., has
       a physical or mental impairment that substantially limits one or more
       major life activities), (2) describes the needed accommodation, and
       (3) shows the relationship between the person’s disability and the
       need for the requested accommodation. . . . Once a housing provider
       has established that a person meets the Act’s definition of disability,
       the provider’s request for documentation should seek only the
       information that is necessary to evaluate if the reasonable
       accommodation is needed because of a disability.


Reasonable Accommodations Under the Fair Housing Act, Joint Statement of the
Department of Housing and Urban Development and the Department of Justice,
May 17, 2004, ¶ 18.
       In this case, the nature of Ms. Rubin’s disability was not apparent,11 and so
she was asked to provide medical documentation. Her physician’s March 10, 2011
letter to Kennedy House attested to Ms. Rubin’s “medical issues that affect her
mobility” and stated that Ms. Rubin “benefits from the support of a service dog.”
(R.R. at 154 (emphasis added).)
       We agree with Kennedy House that the nexus that must be demonstrated is
between the disability described in the medical information and the assistance

       11
          Mr. Giblin testified that “at least to my knowledge,” Ms. Rubin never brought Mira
along on her visits to Kennedy House. (R.R. at 134.) Ms. Rubin testified that while she attended
the Membership Committee meeting alone and left her wheelchair in the car, (Id. at 101, 123),
she was in a wheelchair and accompanied by a caregiver at each visit she made to Kennedy
House prior to the Membership Committee meeting. (Id. at 89.)

                                              22
provided by the animal. Here, the medical information provided by her physician
documented Ms. Rubin’s issues with mobility; however, there is no question that
Mira does not provide assistance to Ms. Rubin directly related to her mobility, the
only disability documented by Dr. Wynne. Ms. Rubin explicitly stated that Mira
does not assist her with her mobility; instead, Mira assists her by reminding her to
take medications and reminding her to get out of bed. (R.R. at 112 (emphasis
added).) It is Ms. Rubin, as the complaining party, that bears the burden of
proving that an accommodation is necessary. Lapid-Laurel, 284 F.3d at 457.
Because Ms. Rubin did not demonstrate a need for her assistance animal directly
related to the disability described by her physician, we cannot conclude that Ms.
Rubin satisfied her burden.
      This interpretation is consistent with the cases cited by the parties, and
others that we have found. Each case we have found involves evidence directly
connecting the type of assistance provided by the animal with a disability
described by a physician or other qualified expert. See Anderson v. City of Blue
Ash, 798 F.3d 338, 361 (6th Cir. 2015) (concluding that, based on letter from the
child’s doctor, a reasonable factfinder could find an accommodation of a miniature
horse necessary to alleviate a child’s disabilities); Bhogaita v. Altamonte Heights
Condo. Ass’n, Inc., 765 F.3d 1277, 1289 (11th Cir. 2014) (concluding based on a
letter from complainant’s doctor that a reasonable factfinder could conclude that
the complainant’s dog alleviates the symptoms of his post-traumatic stress
disorder); Castellano v. Access Premier Realty, Inc., No. 1:15-CV-0407-MCE-
KJS, 2016 WL 1588430, at *6 (E.D. Cal. Apr. 20, 2016) (concluding that the
complainant’s cat was necessary to alleviate the complainant’s mental and physical
ailments, based on a letter from the complainant’s physician); Smith, 2013 WL
23
5786586, at *6 (holding that a letter from the complainant’s psychiatrist
established a nexus between the complainant’s mental disability and a comfort
dog); The Sec’y, United States Dep’t of Hous. & Urban Dev., on Behalf of Durand
Evan, Charging Party, Durand Evan, Intervenor, HUDALJ 09-93-1753-8, 1996
WL 657690, at *6 (Nov. 12, 1996) (finding that a complainant established that
waiver of a defendant’s no-pet policy was necessary based on letters from a
physician and a licensed clinical social worker attesting to the therapeutic benefit
of the complainant’s cat).
      The Commission determined that there was a sufficient nexus based on its
factual finding that Ms. Rubin suffers from chronic pain that often makes it
difficult for her to order her day. (FOF ¶ 21.) According to the Commission’s
findings: “Mira assists [Ms. Rubin] in ordering her day, in remembering when to
take her medications, eat meals, get up and out of bed and otherwise reminding
Ms. Rubin what she is supposed to be doing at any given time.” (FOF ¶ 22.) The
Commission further found that “[t]he nature and quality of Ms. Rubin’s life would
be materially disadvantaged if she were forced to live without an assistance
animal.” (FOF ¶ 27.) Based upon these findings, the Commission determined
there was a nexus between Ms. Rubin’s chronic pain and Mira’s assistance. The
Commission thus rendered the mobility-related disability described by her
physician irrelevant to their analysis. There is no reason, under the Commission’s
interpretation, to require a complainant to provide a description of a disability from
a physician if the disability so described is irrelevant to whether there is a
disability-related need for assistance.    We believe that in failing to consider
whether the assistance was related to the mobility-related disability described by



                                          24
Ms. Rubin’s physician, and instead substituting a different disability, the
Commission erred.


IV.   CONCLUSION
      In conclusion, because Ms. Rubin’s physician described a disability related
to her mobility, and there was no evidence establishing a nexus between her
mobility-related needs and the requested assistance animal, Ms. Rubin did not meet
her burden of proving that it was necessary for Kennedy House to waive its no-dog
policy. Accordingly, we reverse the Order of common pleas.12




                                           ________________________________
                                           RENÉE COHN JUBELIRER, Judge




      12
         Due to our disposition we need not address Kennedy House’s substantial evidence
arguments.

                                          25
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kennedy House, Inc.,                  :
                       Appellant      :
                                      :
           v.                         :   No. 1263 C.D. 2015
                                      :
Philadelphia Commission on            :
Human Relations                       :


                                   ORDER



     NOW, this 11th day of July, 2016, the Order of the Court of Common Pleas
of Philadelphia County is REVERSED.




                                      ________________________________
                                      RENÉE COHN JUBELIRER, Judge
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kennedy House, Inc.,                    :
                 Appellant              :
                                        :      No. 1263 C.D. 2015
            v.                          :
                                        :      Argued: May 12, 2016
Philadelphia Commission on              :
Human Relations                         :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE DAN PELLEGRINI, Senior Judge



DISSENTING OPINION BY
JUDGE McCULLOUGH                                          FILED: July 11, 2016


            I respectfully dissent because I believe that Jan Rubin, the applicant
seeking a housing accommodation from the Kennedy House, Inc. (Kennedy
House), presented sufficient evidence demonstrating a nexus between her disability
and the assistance provided by her dog Mira.
            Section 9-1108 of the Philadelphia Fair Practice Ordinance
(Ordinance) provides that “[i]t shall be an unlawful housing and real property
practice to deny or interfere with the housing accommodation, commercial
property or other real property opportunities of an individual or otherwise
discriminate based on his or her . . . disability . . . .” Phila. Code §9-1108(1).
Section 9-1102(1)(e) of the Ordinance defines “discrimination” as follows:

            Any direct or indirect practice of exclusion, distinction,
            restriction, segregation, limitation, refusal, denial,
             differentiation or preference in the treatment of a person
             on the basis of actual or perceived . . . disability . . . or
             other act or practice made unlawful under this
             Chapter or under the nondiscrimination laws of the
             United States or the Commonwealth of Pennsylvania.

Phila. Code §9-1102(1)(e) (emphasis added).
             Section 804(f) of Title VIII of the federal Civil Rights Act of 1968,
commonly referred to as the Fair Housing Act (FHA), makes it unlawful to
discriminate in the sale or rental of a dwelling against a person based on a
disability. 42 U.S.C. §§3604(f)(1), (2). Discrimination under Section 804(f) of the
FHA includes “a refusal to make reasonable accommodations in rules, policies,
practices, or services, when such accommodations may be necessary to afford such
person equal opportunity to use and enjoy a dwelling.” 42 U.S.C. §3604(f)(3)(B).
             As the Majority recognizes, Ms. Rubin suffers from numerous
conditions, including “(1) degenerative disc disease at multiple levels of her spine;
(2) spinal stenosis at multiple levels of her spine; (3) fibromyalgia; (4) chronic
pain; and (5) central nervous system sleep apnea.”           (Slip op. at 2) (citing
Philadelphia Commission on Human Relations (Commission) Decision, Findings
of Fact (FOF) ¶13). The Majority also notes that these conditions affect Ms.
Rubin’s mobility and that said conditions and the pain associated therewith “often
make[s] it difficult for her to order her day, to get out of bed, to remember to take
her medications, and [to] do other simple tasks such as to take a shower, comb her
hair[,] and get dressed.” Id. (citing FOF ¶21).
             In response to a request from Kennedy House, which maintained a no-
dog policy and from which she sought a housing accommodation, Ms. Rubin
submitted a letter from her primary care physician, Craig Wynne, M.D., stating
that “[Ms.] Rubin has multiple medical issues that affect her mobility. She benefits

                                      PAM - 2
from the support of a service dog. She currently has a dog that serves this role for
her. Please consider allowing [Ms. Rubin] to keep the dog. Loss of this animal
would impair her ability to function.” (Reproduced Record (R.R.) at 154.) Dr.
Wynne also later submitted, again at the request of Kennedy House, a certification
form verifying that Ms. Rubin was disabled and that the requested accommodation
was “consistent with her needs associated with her disability.”       (Certification
Form, Rubin Ex. 3.)
            Ms. Rubin later explained at a Kennedy House Membership
Committee meeting that her dog Mira assists her “in ordering her day, and in
remembering when to take medications, eat meals, [and] get up and out of bed. . .
.” (Slip op. at 4) (citing FOF ¶22). In her complaint filed with the Commission,
Ms. Rubin alleged that Mira also provides her with “emotional support” when she
is unable to leave the house for long periods of time. (Complaint ¶13.) In this
complaint, Ms. Rubin also noted that Mira “would always be on a leash[,] . . .
would avoid elevator cars with other residents[,] . . . would exit through the rear
entrance instead of the lobby[, and p]ublic and private areas would be kept clean
and odor free.” (Complaint ¶35.)
            Ms. Rubin reiterated the same in her testimony before the
Commission. Ms. Rubin also offered testimony from Mira’s veterinarian, Stephen
Meister, D.M.V. Dr. Meister testified that he has served as Mira’s veterinarian
since 2007 or 2008 and currently sees Mira at Ms. Rubin’s house. He noted that it
was “well-documented” in the veterinary field that “in the elderly or disabled,
emotional support animals provide tremendous help to them,” especially in studies
of depression and isolation. (FOF ¶25; R.R. at 71.) Dr. Meister explained that
support animals “provide structure” in the lives of such people and encourage them


                                     PAM - 3
“to get up and move around and provide for the animal. . . .” Id. He stated that,
based upon his personal observations, Ms. Rubin’s disability had significantly
worsened between 2008 and 2013 and that Mira assists Ms. Rubin with “what to
do in normal situations,” “lets her know when she needs to go out and when she
needs to be consoled,” and requires Ms. Rubin to be “as mobile as she possibly
can.” (FOF ¶26; R.R. at 72.)
             The Commission credited the testimony of Ms. Rubin and Dr.
Meister,1 and concluded that “the record clearly establishes a nexus between the
requested accommodation and Ms. Rubin’s disability, as the dog Mira ‘alleviates
one or more identified symptoms or effects of [Ms. Rubin’s] disability.’”
(Commission Decision, Conclusion of Law ¶93.) The Court of Common Pleas of
Philadelphia County (trial court) adopted the decision of the Commission as its
own and held that the Commission’s conclusions were based upon substantial
evidence of record. I agree with the trial court that the record in this case,
including the credited testimony discussed above, supports the Commission’s
conclusion that Ms. Rubin established a nexus between the requested
accommodation and her disability.
             However, the Majority concludes to the contrary that “there is no
question that Mira does not provide assistance to Ms. Rubin directly related to her
mobility; the only disability documented by Dr. Wynne.” (Slip op. at 22-23.) I do
not agree.   The record establishes that Ms. Rubin has numerous, significant
medical conditions, all of which contribute to her lack of mobility.            Mira
essentially assists Ms. Rubin in remembering to take her medications and

      1
        The Commission also credited the testimony of James Giblin, General Manager of
Kennedy House.


                                      PAM - 4
encourages her to get out of bed and take care of herself and Mira. I would
conclude that this type of support directly relates to Ms. Rubin’s mobility
disability.
              Moreover, both Kennedy House and the Majority cite to the case of
Smith v. Powdrill, No. CV 12-06388 DDP RZx, 2013 WL 5786586 (C.D. Cal. Oct.
28, 2013), for support. In that case, the complainant, who suffered from various
mental disabilities, sought a waiver of the defendant’s no-pet rule as an
accommodation for the same. Similar to Ms. Rubin, the complainant asserted that
her companion dog helped her keep “a regular routine of caring for [her]self,
motivates [her] to get out of bed, clean, maintain relationships with friends and
family, and to exercise.” Id. at *1. The complainant submitted a letter from her
psychiatrist verifying these disabilities, which inhibited her “ability to take care of
herself, get out of bed, interact with others and remain focused,” id. at *5, and her
need for a support animal. The court in that case concluded that the complainant
had met her burden of establishing that the reasonable accommodation was
necessary.
              Kennedy House and the Majority seem to imply that “caring for
oneself and keeping a regular routine,” (slip op. at 19), are strictly related to a
psychological disability and require proof thereof in order to establish the
necessary nexus for an accommodation. However, I do not believe that the nature
of the disability, i.e., mental or physical, is controlling. In other words, it should
not matter whether a person needs an accommodation for a mental or physical
disability. Rather, the question in these cases is nexus and the sufficiency of the
evidence presented by the person seeking the accommodation. In this case, both




                                      PAM - 5
the Commission and the trial court concluded that Ms. Rubin had presented
sufficient evidence to meet her burden and the record supports this conclusion.
            Hence, I would affirm the order of the trial court denying Kennedy
House’s statutory appeal.




                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge




                                     PAM - 6